                                            Case 5:18-cv-03972-BLF Document 36 Filed 08/10/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SHIKEB SADDOZAI,
                                  11                                                    Case No. 18-03972 BLF (PR)
                                                       Plaintiff,
                                  12                                                    ORDER SCREENING THIRD
Northern District of California




                                                                                        AMENDED COMPLAINT FOR
 United States District Court




                                  13             v.                                     CLAIMS AGAINST NEWLY
                                                                                        NAMED DEFENDANTS; OF
                                  14       CARLOS BOLANOS, et al.,                      DISMISSAL
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner proceeding pro se filed a civil rights complaint pursuant to

                                  19   42 U.S.C. § 1983. On December 16, 2019, the Court found the second amended

                                  20   complaint, liberally construed, stated cognizable Eighth Amendment claims against

                                  21   Defendant Sheriff Arqueza of San Mateo County. Dkt. No. 27 at 2-3.1 Plaintiff then filed

                                  22   a third amended complaint on March 5, 2020. Dkt. No. 32. The Court granted leave to

                                  23   amend the claims against Defendant Arqueza under the Fourteenth Amendment, but did

                                  24   not address claims against newly named defendants, the Sheriff of San Mateo County and

                                  25   the City of Redwood City. Dkt. No. 34. The Court will herein screen the third amended

                                  26   complaint for claims against these new defendants and also address the matter of yet

                                  27
                                       1
                                  28    In the same order, the Court dismissed Plaintiff’s claims under the First and Sixth
                                       Amendments for failure to state claim. Dkt. No. 27 at 4.
                                            Case 5:18-cv-03972-BLF Document 36 Filed 08/10/20 Page 2 of 5




                                   1   unserved Defendant Arqueza.
                                   2

                                   3                                          DISCUSSION
                                   4   A.     Claims Against Newly Named Defendants
                                   5          The Court found the second amended complaint stated cognizable claims under the
                                   6   Eighth Amendment against Defendant Arqueza, based on his actions while Plaintiff was in
                                   7   custody at the Maguire Correctional Facility (“MCF”) in San Mateo County on April 30,
                                   8   2018. Dkt. No. 27. In the third amended complaint, Plaintiff alleged for the first time that
                                   9   he was pretrial detainee at the time and that his rights under the Fourteenth Amendment
                                  10   were violated. Dkt. No. 32 at 4. The Court found good cause for the amendment because
                                  11   Plaintiff identified the appropriate standard for pretrial detainees under the Fourteenth
                                  12   Amendment rather than the Eighth Amendment. Dkt. No. 34 at 4-5. The Court
Northern District of California
 United States District Court




                                  13   overlooked the fact that the third amended complaint also named as defendants the Sheriff
                                  14   of San Mateo County and the City of Redwood City (the “City”) and did not address the
                                  15   allegations against them. Dkt. No. 32 at 2. The Court will therefore complete its screening
                                  16   of the third amended complaint.
                                  17          Plaintiff claims Defendant Arquez was acting “as the agent, servant, and employee
                                  18   of the defendant, Sheriff of San Mateo County” when he committed the acts against
                                  19   Plaintiff. Dkt. No. 32 at 4. Plaintiff claims the Sheriff “conspired or acted jointly under
                                  20   the color of state law pursuant to a policy or custom with the defendant The City of
                                  21   Redwood City California, and liable for the Sheriff’s actions whom are county policy-
                                  22   makers at least for the purpose of the jail management.” Id. Plaintiff claims generally that
                                  23   these newly named Defendants deprived his rights under the Fourth, Fifth, Eighth, and
                                  24   Fourteenth Amendments. Id. Plaintiff also seeks to add state law claims under
                                  25   supplemental jurisdiction. Id.
                                  26          Plaintiff fails to allege sufficient facts to support a claim against Sheriff Bolanos
                                  27   and the City. Based on his general allegations, Plaintiff is attempting to hold the Sheriff
                                  28                                                  2
                                          Case 5:18-cv-03972-BLF Document 36 Filed 08/10/20 Page 3 of 5




                                   1   and the City liable solely based on the acts of their subordinates and employees, which is
                                   2   not sufficient to state a claim. See supra at 2. First of all, under no circumstances is there
                                   3   liability under § 1983 solely because one is responsible for the actions or omissions of
                                   4   another. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Nor can a city or county
                                   5   be held vicariously liable for the unconstitutional acts of its employees under the theory of
                                   6   respondeat superior, see Board of Cty. Comm'rs. of Bryan Cty. v. Brown, 520 U.S. 397,
                                   7   403 (1997); Monell, 436 U.S. at 691; Fuller v. City of Oakland, 47 F.3d 1522, 1534 (9th
                                   8   Cir. 1995). To impose municipal liability under § 1983 for a violation of constitutional
                                   9   rights resulting from governmental inaction or omission, a plaintiff must show: “(1) that he
                                  10   possessed a constitutional right of which he was deprived; (2) that the municipality had a
                                  11   policy; (3) that this policy amounts to deliberate indifference to the plaintiff’s
                                  12   constitutional rights; and (4) that the policy is the moving force behind the constitutional
Northern District of California
 United States District Court




                                  13   violation.” Oviatt By and Through Waugh v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992)
                                  14   (quoting City of Canton v. Harris, 489 U.S. 378, 389 (1989) (internal quotation marks
                                  15   omitted). Plaintiff’s allegations in the third amended complaint regarding a conspiracy and
                                  16   a policy are merely conclusory and not supported by any factual allegations.
                                  17          Normally, Plaintiff would be granted leave to amend, but the Court finds good
                                  18   cause to deny leave to do so. Federal Rule of Civil Procedure 15(a) is to be applied
                                  19   liberally in favor of amendments and, in general, leave shall be freely given when justice
                                  20   so requires. See Janicki Logging Co. v. Mateer, 42 F.3d 561, 566 (9th Cir. 1994); cf. id.
                                  21   (attempt to amend complaint requiring amendment of scheduling order under Fed. R. Civ.
                                  22   P. 16 must be based upon good cause). “In the absence of any apparent or declared
                                  23   reason–such as undue delay, bad faith or dilatory motive on the part of the movant, . . .
                                  24   undue prejudice to the opposing party by virtue of allowance of the amendment, futility of
                                  25   amendment, etc.–the leave sought should, as the rules require, be ‘freely given.’” Hall v.
                                  26   City of Los Angeles, 697 F.3d 1059, 1073 (9th Cir. 2012) (internal quotations and citations
                                  27   omitted). Leave need not be granted where the amendment of the complaint would cause
                                  28                                                  3
                                            Case 5:18-cv-03972-BLF Document 36 Filed 08/10/20 Page 4 of 5




                                   1   the opposing party undue prejudice, is sought in bad faith, constitutes an exercise in
                                   2   futility, or creates undue delay. See Janicki Logging Co., 42 F.3d at 566; Roberts v.
                                   3   Arizona Bd. of Regents, 661 F.2d 796, 798 (9th Cir. 1981). A district court’s discretion to
                                   4   deny leave to amend is particularly broad where the plaintiff has previously filed an
                                   5   amended complaint. Wagh v. Metris Direct, Inc., 363 F.3d 821, 830 (9th Cir. 2003);
                                   6   Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992).
                                   7          The Court notes that the Sheriff was named in the original complaint as Sheriff
                                   8   Carlos Bolanos, who was later terminated because Plaintiff’s amended complaint did not
                                   9   name him as a defendant. Dkt. No. 14. The first amended complaint was filed on
                                  10   December 14, 2018. Id. Plaintiff’s second amended complaint was filed on August 16,
                                  11   2019, and also did not name the Sheriff. Plaintiff provides no explanation as to why he did
                                  12   not attempt to allege sufficient facts against the Sheriff in his prior amendments or why he
Northern District of California
 United States District Court




                                  13   waited well over a year to seek to add the City as a defendant. Accordingly, the Court
                                  14   finds Plaintiff fails to justify the undue delay in adding new claims against these
                                  15   defendants. The Court therefore exercises its broad discretion to deny leave to amend
                                  16   since Plaintiff has previously been granted three amendments. See Wagh, 363 F.3d at 830.
                                  17   B.     Unserved Defendant Arqueza
                                  18          On January 14, 2020, counsel for the County of San Mateo filed a Statement Noting
                                  19   Death of Defendant A. Arqueza, who passed away on July 16, 2019, during the pendency
                                  20   of this action. Dkt. No. 29. The statement of death was also served on Plaintiff at the
                                  21   California Correctional Institution in Tehachapi. Dkt. No. 29-1. Because it was unclear
                                  22   whether Plaintiff ever received this notice, the Court directed the Clerk to serve a copy of
                                  23   the Statement Noting Death of Defendant on Plaintiff along with a copy of its order on
                                  24   March 25, 2020. Dkt. No. 34. Plaintiff was advised to attempt to locate Defendant
                                  25   Arqueza’s successor or representative, and then request the Court order the Marshal to
                                  26   serve them with a statement noting the death of Defendant Arqueza. Dkt. No. 34 at 2.
                                  27   Plaintiff was also advised that because Defendant Arqueza had not yet been served in this
                                  28                                                 4
                                            Case 5:18-cv-03972-BLF Document 36 Filed 08/10/20 Page 5 of 5




                                   1   action, the claims against him may be subject to dismissal under Rule 4(m) of the Federal
                                   2   Rules of Civil Procedure. Id. Plaintiff was given ninety days from the date the order was
                                   3   filed to respond. Id. at 5.
                                   4             The time to comply has passed, and Plaintiff has failed to provide any information
                                   5   regarding service of this action on Defendant Arqueza’s successor or representative.
                                   6   Therefore, the claims against Defendant Arqueza are DISMISSED without prejudice
                                   7   under Rule 4(m) of the Federal Rules of Civil Procedure.
                                   8

                                   9                                                 CONCLUSION
                                  10             For the foregoing reasons, the Court orders as follows:
                                  11             1.         Plaintiff’s claims against Defendants Sheriff and the City of Redwood City
                                  12   in the third amended complaint are DISMISSED for failure to state a claim and without
Northern District of California
 United States District Court




                                  13   leave to amend.
                                  14             2.        The claims against Defendant Arqueza are DISMISSED without prejudice
                                  15   under Rule 4(m).
                                  16             There remaining no other claims in this matter, the entire case is DISMISSED.
                                  17             The Clerk shall terminate any pending motions as moot and close the file.
                                  18             IT IS SO ORDERED.
                                  19   Dated: __August 10, 2020_____                          ________________________
                                                                                              BETH LABSON FREEMAN
                                  20
                                                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25   Order Screening New Claims; of Dismissal
                                       PRO-SE\BLF\CR.18\03972Saddozai_dism

                                  26

                                  27

                                  28                                                      5
